Name: Commission Regulation (EEC) No 2321/89 of 28 July 1989 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 89 Official Journal of the European Communities No L 220/57 COMMISSION REGULATION (EEC) No 2321/89 of 28 July 1989 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 1 (2) (n) defining tomato concentrate of Regulation (EEC) No 1599/84 : 'However, certain concentrate preparations with a dry weight content not exceeding 18 % may contain a maximum of 4 % skin and pips by weight of product.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 125/89 (2), and in particular Articles 3 (4) and 6 (4) thereof, Whereas Council Regulation (EEC) No 1125/89 amended the list of products qualifying under the aid system set out in Regulation (EEC) No 426/86 by extending it to include other tomato products ; whereas it appears that certain producer Member States are manufacturing new products using a different process ; whereas the definitions laid down in Commission Regulation (EEC) No 1599/84 (3), as last amended by Regulation (EEC) No 2260/89 (4), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989/90 marketing year for each product. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118 , 29 . 4. 1989, p. 29. 0 OJ No L 152, 8 . 6. 1984, p. 16 . (4) OJ No L 216, 27. 7. 1989, p. 46 .